     Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION
UNITED STATES OF AMERICA
v.                                    CRIMINAL NO. 3:18-cr-29-DCB-LRA
STEFAN BROWN                                                    DEFENDANT
                                   ORDER

     This matter is before the Court on Defendant Stefan Brown

(“Brown”)’s Motion for Compassionate Release. [ECF No. 35]. The

Government opposes the motion. Having read the motion,

memorandum in support, applicable statutory and case law, and

being otherwise fully informed in the premises, the Court finds

as follows:

                                Background

     In 2017, Brown entered an International House of Pancakes

(“IHOP”) with a mask over his face, pointed a gun at the person

working the register, and demanded money. Pre. Inv. Report, ECF

No. 30 at 4. The register was empty, but the night-shift manager

had $631 dollars on his person and gave it to Brown. Id. Brown

left but returned a few minutes later and demanded that everyone

get down on the ground. Id. Later that night, Brown stole a Ford

F-150 at gunpoint. Id. at 4-5. On February 21, 2018, a Grand

Jury indicted Brown on one count of 18 U.S.C. § 1951(a), Hobbs




                                     1
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 2 of 10



Act Robbery, and one count of 18 U.S.C. § 924(c)(1), Brandishing

a Firearm in Relation to a Crime of Violence.

     On December 26, 2019, Brown pleaded guilty to both counts

in the indictment. He was sentenced to twenty-four months

imprisonment as to Count 1 and eighty-four months imprisonment

as to Count 2, to run concurrently with the sentence assessed in

Count 1. Brown’s release date is October 5, 2025. Defendant is

serving his sentence in the Talladega Federal Correction

Facility in Alabama.

     Brown now moves for compassionate release because of the

COVID-19 pandemic. While the Court is sympathetic to the

concerns associated with imprisonment and COVID-19, it is clear

that Defendant Brown is not eligible for compassionate release.

                               Discussion

     As amended by the First Step Act, 18 U.S.C. § 3582

authorizes sentencing courts to reduce a term of imprisonment

if, after considering the applicable factors set forth in

section 3553(a), it concludes that “extraordinary and compelling

reasons warrant such a reduction” and that “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The U.S.

Sentencing Guidelines (U.S.S.G.) § 1B1.13 and Commentary



                                    2
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 3 of 10



instructs, in relevant part, that a court may reduce a term of

imprisonment if the court determines that:

  1) “[e]xtraordinary and compelling reasons warrant the

     reduction;”

  2) “[t]he defendant is not a danger to the safety of any other

     person or to the community, as provided in 18 U.S.C. §

     3142(g);” and

  3) “[t]he reduction is consistent with this policy statement.”

U.S.S.G. § 1B1.13

  Before filing a compassionate release motion in federal court,

a prisoner must exhaust his or her administrative remedies in

one of two ways:

  (1)   Prisoner may file a motion with the court after fully
        exhausting all administrative rights to appeal the Bureau
        of Prison’s decision not to file a motion for
        compassionate release, or
  (2)   Prisoner may file a motion with the court after
        requesting release and there has been “the lapse of 30
        days from the receipt of such request by the warden of
        the defendant’s facility...”
18 U.S.C. § 3582(c)(1)(A). The statute does not provide an

exception to this mandatory statutory exhaustion requirement,

equitable or otherwise. See United States v. Koons, No. CR 16-

214-05, 2020 WL 1940570, at *3 (W.D. La. Apr. 21, 2020).




                                    3
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 4 of 10



     In this case, Brown has not filed a request for

compassionate release with the warden of the Talladega Federal

Correction Facility. Therefore, he has not exhausted his

administrative remedies, nor has the 30-day waiting period been

triggered inasmuch as Brown has not made a request with the

Bureau of Prisons (“BOP”).

     Section 3852(c)(1)(A) does not provide this Court with the

equitable authority to excuse Brown’s failure to exhaust his

administrative remedies or to waive the 30-day waiting period.

     Accordingly, the Court does not have the authority at this

time to grant the requested relief. United States v. Reeves, No.

CR 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020)

(“While the Court is well aware of the effects the Covid-19

pandemic and the heightened risk at the Oakdale facilities, §

3852(c)(1)(A) does not provide this Court with the equitable

authority to excuse Reeves' failure to exhaust his

administrative remedies or to waive the 30-day waiting

period.”); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL

1557397, at *3 (M.D. La. Apr. 1, 2020) (“The Defendant concedes

that he has failed to comply with the exhaustion requirements

under the statute; therefore, this motion is not ripe for

review.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“As noted, Raia failed to comply with § 3582(c)(1)(A)'s


                                    4
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 5 of 10



exhaustion requirement: ... Although the District Court's

indicative ruling did not mention the exhaustion requirement, it

presents a glaring roadblock foreclosing compassionate release

at this point.”); United States v. Wicker, No. 18-108, 2020 WL

2066728, at *2 (M.D. La. Apr. 29, 2020)(“Consequently, because

Petitioner has failed to exhaust his administrative remedies,

this Court must apply the mandatory exhaustion requirement

described above and deny Petitioner's motion for lack of

jurisdiction.”). Alternatively, the Court finds that Brown has

failed to set forth extraordinary and compelling reasons to

modify his sentence for the reasons below.

     While Brown argues that COVID-19 creates an extraordinary

and compelling circumstance that would justify his release from

prison, the defendant does not allege that he is within the

category of individuals who are at high risk for serious illness

or death resulting from COVID-19. A generalized fear of

contracting COVID-19 does not justify compassionate release. See

United States v. Williams, No. 3:19-00239-01, 2020 WL 3037075,

at * (W.D. La. Jun. 5, 2020); United States v. Veras, No. 3:19-

cr-010, 2020 WL 1675975, at * 6 (M.D. Pa. Apr. 6, 2020); United

States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5

(M.D. La. Apr. 1, 2020). Brown is twenty-two years old and has

not presented the Court with any medical conditions that would

warrant compassionate relief.
                                    5
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 6 of 10



     In addition to his generalized fears of contracting COVID-

19, Brown asserts that he should be permitted to serve the

remainder of his sentence on home confinement so that he can

take care of his mother who has “High Blood Suger (sic)” and is

taking care of his brother, who Brown claims is “really sick

too.” [ECF No. 35] at 1.

     The Sentencing Commission has provided four narrow

categories of extraordinary and compelling grounds that would

warrant compassionate release:

     (A) Medical Condition of the Defendant.
          (i) The defendant is suffering from a terminal illness
          (i.e., a serious and advanced illness with an end of
          life trajectory). A specific prognosis of life
          expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples
          include metastatic solid-tumor cancer, amyotrophic
          lateral sclerosis (ALS), end-stage organ disease, and
          advanced dementia.
          (ii) The defendant is—
                (I) suffering from a serious physical or medical
                condition,
                (II) suffering from a serious functional or
                cognitive impairment, or
                (III) experiencing deteriorating physical or
                mental health because of the aging process, that
                substantially diminishes the ability of the
                defendant to provide self-care within the
                environment of a correctional facility and from
                which he or she is not expected to recover.
     (B) Age of the Defendant. – The defendant (i) is at least
     65 years old; (ii) is experiencing a serious deterioration
     in physical or mental health because of the aging process;

                                    6
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 7 of 10



     and (iii) has served at least 10 years or 75 percent of his
     or her term of imprisonment, whichever is less.
     (C) Family Circumstances.
          (i) The death or incapacitation of the caregiver of
          the defendant's minor child or minor children.
          (ii) The incapacitation of the defendant's spouse or
          registered partner when the defendant would be the
          only available caregiver for the spouse or registered
          partner.
     (D) Other Reasons. – As determined by the Director of the
     Bureau of Prisons, there exists in the defendant's case an
     extraordinary and compelling reason other than, or in
     combination with, the reasons described in subdivisions (A)
     through (C).
U.S.S.G. 1B1.13, Application Note 1.
     The Court finds that Brown has failed to present evidence

of extraordinary and compelling reasons to modify his prison

sentence. He does not meet any of the criteria as set forth by

the statute. The family circumstances that warrant compassionate

release are limited to: (1) the “death or incapacitation of the

caregiver of the defendant’s minor child or minor children” and

(2) the “incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available

caregiver.”

     Several cases throughout the country have found that the

need to care for elderly parents is not an “extraordinary”

circumstance under the First Step Act. See United States v.

Crandle, Crim. No. 10-35-SDD-RLB, 2020 WL 2188865, at *3 (M.D.

La. May 6, 2020). United States v. Ingram, No. 2:14-cr-40, 2019

                                    7
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 8 of 10



WL 3162305 (S.D. Ohio July 16, 2019)(“[w]hile the Court

sympathizes with the [inmate's] family's difficult situation and

understands that [the inmate's mother's] medical conditions are

no doubt serious, family circumstances that constitute

‘extraordinary and compelling reasons’ simply do not include

[the inmate's] mother. Many, if not all inmates, have aging and

sick parents.”). See also United States v. Hunter, No. 3:06-cr-

61, 2020 WL 127711 at *3 (S.D. Ohio Jan. 10, 2020) (“While the

Court empathizes with Hunter's (and his sister's) difficult

position, and understands that his mother's medical condition is

no doubt serious, family circumstances that constitute

‘extraordinary and compelling reasons’ do not include those

presented.”); but see United States v. Bucci, 409 F.Supp.3d 1,

*2 (D. Mass. 2019) (“Mr. Bucci's role as the only potential

caregiver for his ailing mother is an ‘extraordinary and

compelling reason’ for compassionate release.”); United States

v. Walker, No. 1:11 CR 270, 2019 WL 5268752 (N.D. Ohio Oct. 17,

2019) (compassionate release justified by inmate's “desire to

aid his terminally ill mother, both emotionally and

financially,” among other factors).

     Even if the policy statement could stretch to include a

defendant’s elderly parent, there is no indication that Brown is

the only potential caregiver for his mother. Additionally, there

is no evidence that Brown’s mother actually requires care. Brown
                                    8
    Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 9 of 10



has submitted no medical records and no letters or affidavits

from family members regarding his mother’s condition and the

type of care that she may need. The only information before the

Court is that she has “High Blood Suger (sic)” and that she is

currently taking care of her son, the defendant’s brother. There

is no claim that the defendant’s mother is suffering from a

terminal illness or is unable to care for herself.

     Even if the defendant could establish extraordinary and

compelling reasons, the Court would not grant his motion for

compassionate release because Brown failed to demonstrate that

he would not pose a danger to the safety of any other person or

to the community. Brown pleaded guilty to two violent offenses

less than six months ago. While Brown asserts that he has no

disciplinary infractions for violent behavior, it does not

assuage the Court’s concerns. After considering the factors set

forth in 18 U.S.C. § 3553(a), the Court finds that the

defendant’s motion for compassionate release must be denied so

as to adequately reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense,

afford adequate deterrence to criminal conduct, and protect the

public from further crimes of the defendant.

     Accordingly,




                                    9
   Case 3:18-cr-00029-DCB-LRA Document 41 Filed 06/23/20 Page 10 of 10



     IT IS HEREBY ORDERED that the Defendant’s Motion for

Compassionate Release [ECF No. 35] is DENIED.

     SO ORDERED this the 23rd day of June, 2020.

                                         __/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   10
